November 1, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        SAMUEL DAVIS JOSEPH, Appellant

NO. 14-11-00830-CR                      V.
NO. 14-11-00832-CR

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 29, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.